Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's Request to Retrieve Electronic Priority Application(s) appears to have been unsuccessful.  See the Request to Retrieve Electronic Priority Application(s) form filed 11/17/20 in parent application 16/950,267.  An additional request has been submitted for 16/950,267 which may or may not be successful.  As pointed out on the Request to Retrieve Electronic Priority Application(s) form, the applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period set forth in 37 CFR 1.55(g)(1).

Claim Objections
	In claim 18 line 3, "a second resistor," should be --a second resistor and a capacitor,--.  See, for example, Fig. 3; Q1, R1, R2, Cz.  Such will also provide proper antecedent basis for "the capacitor" recited in line 4.
	In claim 18 line 4, "first" should be --second--.  See, for example, Fig. 3; Q2, R2, Cz.
In claim 26 line 1, "in directly" should be --indirectly--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "LINE VOLTAGE REJECTION IN A BANDGAP VOLTAGE REFERENCE", IBM TECHNICAL DISCLOSURE BULLETIN, INTERNATIONAL BUSINESS MACHINES CORP. (THORNWOOD), US, vol. 30, no. 4, 1 September 1987 (see IDS filed 7/20/21).
The reference shows a circuit, comprising: a bandgap voltage generator circuit including a first bipolar transistor Q2 and a second bipolar transistor Q1, wherein the first and second bipolar transistors have base terminals jointly coupled to a bandgap node (node at VBg) to provide a bandgap voltage VBg; a first transistor Q7 coupled in series with a collector terminal of the first bipolar transistor, wherein the first transistor is connected to a first circuit node ( node between Q7 and Q4); a second transistor Q6 having a current flow path in series with a collector terminal of the second bipolar transistor, wherein the second transistor is connected to a second circuit node (node between Q6 and Q3); and a voltage generator circuit R3 configured to apply a bias voltage to the control terminals of the first and second transistors that is referenced to the bandgap voltage at the bandgap node as recited in claim 19.
Further shown is a biasing transistor Q5 configured to source a bias current to the control terminals of the first and second transistors as recited in claim 21.
The biasing transistor has a control terminal configured to receive a voltage at the first circuit node (node between Q7 and Q4) as recited in claim 22.

Allowable Subject Matter
Claims 1-18 appear to be allowable over the prior art of record.  Claims 20 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849